DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the first arc" and "the second arc" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends from claim 1, but a first arc and a second arc were not disclosed until claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer et al. (2004/0092898).
With respect to claim 1, Schafer discloses a disposable absorbent article, as shown in figure 1, comprising a pad having a liquid permeable topsheet defining a body-facing surface, a liquid impermeable backsheet defining an outer surface, and an absorbent core, as disclosed in paragraphs [0013-0016]. The pad has an anterior end 12, a posterior end 14, a perimeter, and a length measured along a central longitudinal axis 20, and a maximum width disposed closer to the anterior end 12 than the posterior end 14, as shown in figure 1. The anterior end 12 includes a first lobe on a left side of the central axis 20 and a second lobe on the right side, as shown in figure 1. The posterior end 14 extends from the anterior end 12 by a distance greater than the maximum width, as shown in figure 1.
With respect to claim 2, a portion of the perimeter defining the anterior end 12 includes a first arc on the left side and a second arc on the right side separated by an additional arc, as shown in figure 1.
With respect to claim 3, a portion of the perimeter defining the posterior end 14 includes a third arc than spans the central axis 20, as shown in figure 1.
With respect to claim 4, the perimeter includes left and right side segments 16 extending between the respective first and second arcs of the anterior end 12 and the posterior end 14, as shown in figure 1. 
With respect to claim 5, the left and right side segments 16 are concave towards the central axis 20, as shown in figure 1.
With respect to claim 6, the posterior end 14 defines a third lobe, as shown in figure 1.
With respect to claim 7, Schafer discloses a disposable absorbent article, as shown in figure 1, comprising a pad having a liquid permeable topsheet defining a body-facing surface, a liquid impermeable backsheet defining an outer surface, and an absorbent core, as disclosed in paragraphs [0013-0016]. The pad has an anterior end 12, a posterior end 14, a perimeter, and a length measured along a central longitudinal axis 20, and a maximum width disposed closer to the anterior end 12 than the posterior end 14, as shown in figure 1. The anterior end 12 includes a first lobe on a left side of the central axis 20 and a second lobe on the right side, as shown in figure 1. The posterior end 14 extends from the anterior end 12 to define a length of the pad, as shown in figure 1. The length is 10-23 cm, as disclosed in paragraph [0075], and the maximum width (i.e. the front width) is 4-10 cm, as disclosed in paragraph [0074]. The length is therefore within the range of 1 to 2.5 times the maximum width.
With respect to claim 8, the length is 10-23 cm, as disclosed in paragraph [0075], and the maximum width (i.e. the front width) is 4-10 cm, as disclosed in paragraph [0074]. The length is therefore within the range of 1.75 to 2.25 times the maximum width.
With respect to claim 9, the length is 10-23 cm, as disclosed in paragraph [0075], and the maximum width (i.e. the front width) is 4-10 cm, as disclosed in paragraph [0074]. The length is therefore within the range of 1 to 1.5 times the maximum width.
With respect to claim 13, the absorbent core comprises a laminate of superabsorbent polymer particles, as disclosed in paragraph [0029], sandwiched between first and second layers of fibrous carriers, as disclosed in paragraph [0031]. The fibrous carriers comprise cellulose fibers, as disclosed in paragraph [0030], which is an inherently hydrophilic material.
With respect to claim 15, the pad further comprises an acquisition-distribution layer disposed between the topsheet and the absorbent core, as disclosed in paragraph [0027].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (2004/0092898).
With respect to claim 10, Schafer discloses the maximum width is disposed near but not at the anterior end 12 of the pad, as shown in figure 1. Schafer discloses all aspects of the claimed invention with the exception of the maximum width being disposed at a distance from the anterior end of 1-25% of the length of the pad. Schafer shows in figure 1 that the maximum distance is located about more than half way between the anterior end 12 and the lateral centerline axis 22, and therefore suggests a desire for the maximum distance to be located less than 25% from the anterior end. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the maximum distance 1-25% from the anterior end along the length of the pad of Schafer to achieve the predictable result of a pad having its widest point located such that is provides the wearer with maximum protection while allowing the shape of the pad to fit in a thong-style undergarment (see Schafer, paragraph [0073]).
With respect to claim 11, Schafer discloses the maximum width is disposed near but not at the anterior end 12 of the pad, as shown in figure 1. Schafer discloses all aspects of the claimed invention with the exception of the maximum width being disposed at a distance from the anterior end of 15-20% of the length of the pad. Schafer shows in figure 1 that the maximum distance is located about more than half way between the anterior end 12 and the lateral centerline axis 22, and therefore suggests a desire for the maximum distance to be located less than 25% from the anterior end. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the maximum distance 15-20% from the anterior end along the length of the pad of Schafer to achieve the predictable result of a 
With respect to claim 12, Schafer discloses the maximum width is disposed near but not at the anterior end 12 of the pad, as shown in figure 1. Schafer discloses all aspects of the claimed invention with the exception of the maximum width being disposed at a distance from the anterior end of 5-10% of the length of the pad. Schafer shows in figure 1 that the maximum distance is located about more than half way between the anterior end 12 and the lateral centerline axis 22, and therefore suggests a desire for the maximum distance to be located less than 25% from the anterior end. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the maximum distance 5-10% from the anterior end along the length of the pad of Schafer to achieve the predictable result of a pad having its widest point located such that is provides the wearer with maximum protection while allowing the shape of the pad to fit in a thong-style undergarment (see Schafer, paragraph [0073]).

Claims 14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (2004/0092898) in view of Schultz (9,308,137).
With respect to claim 14, Schafer discloses all aspects of the claimed invention with the exception of the laminate being folded. Schultz discloses an absorbent article having fold lines 44 extending through the absorbent core, as shown in figure 1, to allow the pad to fit in thong-style undergarments, as disclosed in column 8, lines 35-55. It 
With respect to claim 16, Schafer discloses a disposable absorbent article, as shown in figure 1, comprising a pad having a liquid permeable topsheet defining a body-facing surface, a liquid impermeable backsheet defining an outer surface, and an absorbent core, as disclosed in paragraphs [0013-0016]. The pad has an anterior end 12, a posterior end 14, a perimeter, and a length measured along a central longitudinal axis 20, and a maximum width disposed closer to the anterior end 12 than the posterior end 14, as shown in figure 1. The anterior end 12 includes a first lobe on a left side of the central axis 20 and a second lobe on the right side, as shown in figure 1. The posterior end 14 extends from the anterior end 12 to define a length of the pad, as shown in figure 1.
Schafer discloses all aspects of the claimed invention with the exception of a first portion of the backsheet on a left side of the pad and a second portion on a right side being folded to define a pocket opening toward the anterior end of the pad. Schultz discloses an absorbent article having fold lines 44, as shown in figure 1, to allow first and second portions on the left and right sides of the pad to fold such that the pad is better able to fit in thong-style undergarments, as disclosed in column 8, lines 35-55. Folding the pad of Schultz, including portions of the backsheet, would produce a pocket 
With respect to claim 18, the absorbent core of Schafer comprises a laminate of superabsorbent polymer particles, as disclosed in paragraph [0029], sandwiched between first and second layers of fibrous carriers, as disclosed in paragraph [0031]. The fibrous carriers comprise cellulose fibers, as disclosed in paragraph [0030], which is an inherently hydrophilic material.
With respect to claim 19, Schafer discloses all aspects of the claimed invention with the exception of the laminate being folded. Schultz discloses an absorbent article having fold lines 44 extending through the absorbent core, as shown in figure 1, to allow the pad to fit in thong-style undergarments, as disclosed in column 8, lines 35-55. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the pad of Schafer with fold lines extending through the absorbent core, as taught by Schultz, to provide improved fit in a thong-style undergarment. The absorbent core of Schafer comprises the laminate of claim 13, and therefore when the absorbent core of Schafer, as modified by Schultz, is folded, the laminate is folded.
With respect to claim 20, the pad of Schafer further comprises an acquisition-distribution layer disposed between the topsheet and the absorbent core, as disclosed in paragraph [0027].
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Shafer as modified by Schultz, does not disclose the first portion of the backsheet being bonded to the second portion of the backsheet. While Schultz teaches folding first and second portions of the pad, including the backsheet, Schultz remains silent as to bonding the first and second portions of the backsheet. Schultz does not disclose any attachment or bonding means on the backsheet of the article. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 2020/0188196; 2015/0328061; 2006/0276766; 2004/0102747; 2003/0120242; 2002/0177832; 10,123,920; and 6,443,934 disclose absorbent articles having a maximum width at the anterior portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781